                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               July 09, 2021
                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk

                         GALVESTON DIVISION

 ROBERT R. JONES III,        §
                             §
 VS.                         § CIVIL ACTION NO. 3:20-cv-00142
                             §
 ADAMANTIUM PROCESSING, LLC, §
 et al.                      §

                ORDER ADOPTING MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATION

      On May 4, 2020, all dispositive and non-dispositive pretrial matters in this

case were referred to United States Magistrate Judge Andrew M. Edison under 28

U.S.C. § 636(b)(1)(A)–(B). Dkt. 3. Judge Edison filed a memorandum and

recommendation on June 24, 2021, recommending that Plaintiff’s Motion for

Entry of Default Judgment (Dkt. 28) be denied, and that the claims against

defendants Adamantium Processing, LLC and Jessica Marie McClean be dismissed

for failure to timely serve. See Dkt. 36.

      No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      Based on the pleadings, the record, and the applicable law, the court finds

that there is no plain error apparent from the face of the record. Accordingly:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 36)
             is approved and adopted in its entirety as the holding of the
             court;
(2)   Plaintiff’s Motion for Entry of Default Judgment (Dkt. 28) is
      denied; and

(3)   Plaintiff’s claims against Adamantium Processing, LLC and
      Jessica Marie McClean are dismissed with prejudice.

SIGNED on Galveston Island this 9th day of July 2021.


                              ______________________________
                                   JEFFREY VINCENT BROWN
                                UNITED STATES DISTRICT JUDGE




                                   2
